IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40200
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO GARCIA TREVINO,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. M-96-CR-60-1
                        - - - - - - - - - -
                         September 19, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Mario Garcia Trevino has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

We have independently reviewed counsel’s brief, the points raised

by Trevino in response to that brief, and the record, and found

no nonfrivolous issue.   Accordingly, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.